DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gas supply part” in claim 1-line 4; and “a controller” in claim 1-line 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In specific, the limitation “a gas supply part” has been interpreted as disclosed in paragraph 0027-0033 and Fig. 1 of the specification. The limitation “a controller” has been interpreted as disclosed in paragraph 0079-0084 and by reference number 221 in Figs. 1 and 5 of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al., US Patent 5,897,713 in view of Rhee et al., US Patent 10,109,459.
	Tomioka et al. shows the invention substantially as claimed including a substrate processing apparatus comprising: a process chamber 1/2/51 configured to process a substrate 11/59; a substrate-mounting part 12/58 configured to support the substrate in the process chamber; a gas supply part 18,19/61/88 configured to supply a gas to the process chamber; a high frequency power supply part 7,10/57a-57c configured to supply high-frequency power of a predetermined frequency; a first resonance coil 3/55a wound to surround the process chamber and configured by a first conductor that forms plasma at the process chamber when the high-frequency power is supplied to the first resonance coil (col. 5-lines 40-46, col. 9-lines 21-29, and col. 11-lines 28-34); a second resonance coil 4/55b wound to surround the process chamber and configured by a second conductor that forms plasma at the process chamber when the high-frequency power is supplied to the second resonance coil (see col. 5-lines 48-55, col. 11-lines 30-34); and a controller 14 configured to control the high-frequency power supply part; (see, for example, figs. 1, 4-5, 8, and 10, and their descriptions).
	Tomioka et al. does not expressly disclose the controller configured to control the high-frequency power part so that a period of power supply to the first resonance coil does not overlap with a period of power supply to the second resonance coil. Rhee et al. discloses a plasma apparatus comprising a controller 70 configured to control a high-frequency power part so that a period of power supply to the first coil 410c does not overlap with a period of power supply to the second coil 410b (see figs. 3-7 and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tomioka et al., so as to comprise the controller configured as claimed because such configuration is known and used in the art as a suitable configuration for effectively, efficiently and adequately distribute the power within the plasma apparatus.
	Regarding dependent claim 8, Tomioka et al. appears to disclose that the first resonance coil and the second resonance coil are each disposed at positions where an antinode of a standing wave of the first resonance coil does not overlap with an antinode of a standing wave of the second resonance coil (note that the first and second coils do not overlap each other).  This notwithstanding, Rhee et al. discloses that the coils should be arranged so that the point of maximum heat does not overlap each other (see col. 10-lines 35-47). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to not overlap the antinodes of the coils of Tomioka et al. modified by Rhee et al. to minimize damage to the coils, the apparatus and/or the substrate since antinodes are traditionally areas of maximum energy and therefore of maximum heat.
	With respect to dependent claims 9 and 12, Tomioka et al. and Rhee et al. do not expressly disclose wherein power supply to one of the first resonance coil and the second resonance coil is switched to power supply to the other of the first resonance coil and the second resonance coil before a speed of an electron in plasma generated in the one of the first resonance coil and the second resonance coil decreases.
However, one of ordinary skill in the art would understand that the switching processes of Rhee et al. are performed as claimed in order to avoid extinction of the plasma, and damage to the substrate, since during this time the wafer is being processed (see col. 11-lines 41-66). Additionally, and this notwithstanding, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Tomioka et al. modified by Rhee et al. so as to perform the switching before the electron speed decreases because in such a way the throughput of the processing system can be increased, plasma extinction and substrate damage are avoided.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al., U.S. Patent 5,897,713 in view of Rhee et al., U.S. Patent 10,109,459 as applied to claims 1, 8-9, and 12 above, and further in view of Qian et al., U.S. Patent 6,291,793.
Tomioka et al. and Rhee et al. are applied as above, and Tomioka et al. appears to disclose that the first conductor and the second conductor are set at a distance apart that does not cause arc discharge between the first conductor and the second conductor (note that the first and second coils do not overlap each other and are set at a distance apart from each other). Qian et al. discloses a plasma apparatus comprising first and second coils 32,34,36 that are set at a distance apart that does not cause arc discharge between the first conductor and the second conductor (see, for example, col. 5, lines 30-31). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tomioka et al. modified by Rhee et al. so as to set the first and second coils at a distance apart to prevent arc discharge because this will reduce the chance of damage to the apparatus and improve the plasma distribution within the processing chamber.

Claims 10-11, 13-14 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al., U.S. Patent 5,897,713 in view of Rhee et al., U.S. Patent 10,109,459 as applied to claims 1, 8-9 and 12 above, and further in view of Nakayama, US 2017/0194135.
	Tomioka et al. and Rhee et al. are applied as above but do not expressly disclose where the first and second resonance coils have an electrical length that is an integral multiple of one wavelength. Nakayama discloses where resonance coils have an electrical length that is an integral multiple of one wavelength (see paragraph 0046). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the coils in the apparatus of Tomioka et al. modified by Rhee et al. so as to have an electrical length that is an integral multiple of one wavelength to the predetermined frequency because in such a way the standing wave generated in the coil can resonate properly.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al., U.S. Patent 5,897,713 in view of Rhee et al., U.S. Patent 10,109,459 and Qian et al., U.S. Patent 6,291,793, as applied to claims 2-5 above, and further in view of Nakayama, US 2017/0194135.
	Tomioka et al., Rhee et al., and Qian et al. are applied as above but do not expressly disclose where the first and second resonance coils have an electrical length that is an integral multiple of one wavelength. Nakayama discloses where resonance coils have an electrical length that is an integral multiple of one wavelength (see paragraph 0046). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the coils in the apparatus of Tomioka et al. modified by Rhee et al. and Qian et al., so as to have an electrical length that is an integral multiple of one wavelength to the predetermined frequency because in such a way the standing wave generated in the coil can resonate properly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chandrachood et al. (US 2007/0257009) and Lane et al. (US 2015/0371824) are cited because of their teachings of a substrate processing apparatus comprising first and second coils and high frequency power supply configured to supply power to the first and second coils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



May 19, 2022